Citation Nr: 1757821	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-25 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for bronchiectasis. 

3.  Entitlement to service connection for an enlarged prostate. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for an eye disability. 

6.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder and depression. 

7.  Entitlement to service connection for degenerative arthritis. 

8.  Entitlement to service connection for a bilateral foot condition, to include gout. 

9.  Entitlement to service connection for residuals of food poisoning, to include liver damage, stomach problems, and acid reflux. 

10.  Entitlement to service connection for coronary artery disease (CAD), as due to herbicide agent exposure. 

11.  Entitlement to service connection for infectious hepatitis. 

12.  Entitlement to service connection for sickle cell trait. 

13.  Entitlement to service connection for a back disability. 

14.  Entitlement to service connection for diabetes mellitus, as due to herbicide agent exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.  
These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions from June 2004 and March 2009 of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The claims for service connection for a back disability, diabetes mellitus, CAD, Hepatitis C, and sickle cell traits, were previously denied in a June 2004 rating decision by the RO.  However, subsequently to that rating decision, and within a year, the Veteran submitted additional medical evidence in May 2005.  The Board finds that additional evidence in support of the claim constitutes as a continuation of the claim denied by the June 2004 ratings decision.  Therefore, the June 2004 rating was not final, and the RO's subsequent adjudication of those claims as requiring new and material evidence was improper.  Consequently, these claims has been properly characterized as pending claims for service connection.  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is of record.


REMAND

The Board finds that additional development is required for the claims for service connection.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claims.

Back Disability, CAD, Diabetes, Hepatitis, and Sickle Cell

The Board finds that remand is necessary for the issuance of a supplemental statement of the case on the issue of service connection.  A July 2013 statement of the case adjudicated whether new and material evidence had been submitted.  However, the Board finds that previous denial of service connection for a back disability, CAD, diabetes, hepatitis, and sickle cell trait, in June 2004, never became final as the Veteran submitted new and material evidence within one year of that rating decision.  Therefore, a supplemental statement of the case is needed.  38 C.F.R. § 19.31 (2017).

Eye Disability, Hypertension, and Degenerative Arthritis

With regard to the claims for an eye disability, hypertension, and degenerative arthritis, as the claim for service connection for diabetes and a back disability are being remanded for additional development; the outcome of those claims could have a direct bearing on the claims for those disabilities.  Specifically, the Veteran's claim for an eye disability and hypertension are both claimed as secondary to his diabetes.  Private medical records suggest diabetic retinopathy, and a connection between hypertension and his diabetes.  Accordingly, the claims for service connection for diabetes must be considered inextricably intertwined to the outcome of the claims for service connection for an eye disability and hypertension, and claims must be remanded.  Bernard v. Brown, 4 Vet. App. 384 (1993); Harris v. Derwinski, 1 Vet. App. 180 (1991).

The claim for degenerative arthritis includes diagnosis of degenerative disc disease of the lumbar spine, and may related to the same injury or incident the Veteran claims during active service.  Therefore, a determination of the back disability claim is inextricably intertwined with any analysis of the claim for degenerative arthritis.  Accordingly, since that claim is being remanded, the Board finds that the claims must be considered together.  Bernard v. Brown, 4 Vet. App. 384 (1993); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Asthma, Bronchitis, and Prostate Disability

The Board finds that the claims for service connection for asthma, bronchitis, and a prostate disability are inextricably intertwined with the other claims remanded.  The Board notes that in development for the other claims remanded, there may be evidence to substantiate the claim of exposure to herbicide agents during service.  Additional evidence produced in development would directly affect the claims on these issues.  Consequently, the Board must find that the claims are inextricably intertwined with the claims already remanded , and the claims for service connection for asthma, bronchitis, and a prostate disability must be remanded.  Bernard v. Brown, 4 Vet. App. 384 (1993); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Psychiatric Disability

The Veteran has not been provided VA examination with regard to the claim for service connection for psychiatric disabilities, to include depression and PTSD.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2017); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board finds that while the evidence does not show a diagnosis of PTSD, the medical evidence of record shows a diagnosis of depression.  That diagnosis shows a current psychiatric disability, which unlike a claim for PTSD, does not require a confirmed in-service stressor.  The Veteran has continuously and consistently asserted that he witnessed many deaths while he was stationed abroad in Thailand, and expressed that he has had anxiety and depression since service, to include nightmares.  The Board notes that while the Veteran's lay statements may not be competent to be dispositive of the claim, those statements are sufficient to overcome the low threshold necessary to trigger VA's duty to provide an examination for the claimed condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Gout or a Foot Disability

The Board notes that the Veteran has not been provided VA examination with regard to the claim for gout, or a foot disability.  The Board finds that the VA's duty to assist in providing an examination to assess the nature and etiology of this claimed disability has been triggered.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2017); Robinette v. Brown, 8 Vet. App. 69 (1995).   The Board notes that there is not only evidence of a current disability of gout in both feet, but there is also evidence in the service medical records of potential foot issues prior to service.  Specifically, in a pre-induction examination in September 1966, the examiner noted that the Veteran had some foot issues to include mild callous formations.  Therefore, the Board finds that an examination is required to determine whether any foot disability clearly and unmistakably preexisted service, and if so, if service aggravated any preexisting disability.  The evidence is record is sufficient to overcome the low threshold necessary to trigger VA's duty to provide an examination .  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Liver Disability and Stomach Disability

With regard to the claims for liver and stomach disabilities, to include acid reflux, as residuals of food poising, the Board notes that a VA examination is required to determine the nature and etiology of the claimed disabilities.  The Board notes that in reviewing the private medical history, the records show that the Veteran has gastrointestinal issues, to include gastroesophageal reflux disease (GERD) and gastroenteritis.  The service medical records indicate that the Veteran was hospitalized and treated for severe food poising, which resulted in a diagnosis of infectious hepatitis during active service.  While the condition seemed to be resolved during service, the Veteran's continuous and consistent assertions of residuals of such an incident serves as sufficient evidence to triggers VA's duty to provide an examination to assess the etiology of the claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from any private physicians that are not already of record.

3.  Contact the Joint Services Records Research Center (JSRRC) or any other appropriate repository or service department research facility and request an opinion as to whether it is at least as likely as not that the Veteran was exposed to herbicide agents during service as part of the 809 Infantry Construction Unit during service.  Any research must not only include the Veteran's individual personnel record, but also an analysis of any operations and deployments of his unit that included any individuals from that unit being deployed, sent on detail, or temporarily assigned to duties in Thailand, whether or not those individuals were specifically named.  Specifically, the researcher must determine if any members of the unit were sent on short term deployment to Thailand during the period the Veteran was attached to the unit.  The report must address both of the alleged deployments in Thailand.

4.  Then, schedule the Veteran for a VA examination for asthma and bronchitis.  The examiner must review the claims file and should note that review in the report.  The examiner should diagnose all respiratory disabilities and opine whether it is as likely as not (50 percent probability or greater) that any current diagnosis, to specifically include asthma and bronchitis, is related to service or any incident of service.  A complete rationale for any opinion expressed should be included in the report.

5.  Then, schedule the Veteran for a VA examination for claimed degenerative arthritis and gout.  The examiner must review the claims file and should note that review in the report.  The examiner should diagnose any degenerative arthritis of any joints and should opine whether a diagnosis of gout is warranted.  For any joint diagnosed with degenerative arthritis, the examiner should opine whether it is as likely as not (50 percent probability or greater) that arthritis disability is related to service or any incident of service, or manifested to a compensable degree within one year following separation from service.  The examiner should also opine whether it is at least as likely as not (50 percent probability or greater) that gout first manifested in service or within one year following separation from service.  The examiner should also opine whether any gout clearly and unmistakably preexisted service.  The examiner must explicitly make and explain the finding of whether it is clear and unmistakable that gout or any foot disability preexisted entrance to active service, and whether the preexisting disability was clearly and unmistakably not aggravated by service.  The examiner must explicitly speak to the Veteran's lay contention of an in-service injury of the feet.  A complete rationale for any opinion expressed should be included in the report.

6.  Then, schedule the Veteran for a VA examination for the claimed prostate disability.  The examiner must review the claims file and should note that review in the report.  The examiner should diagnose any prostate disability and opine whether it is as likely as not (50 percent probability or greater) that prostate disability is related to service or any incident of service.  A complete rationale for any opinion expressed should be included in the report.

7.  Then, schedule the Veteran for a VA examination for the hypertension.  The examiner must review the claims file and should note that review in the report.  The examiner should opine whether it is as likely as not (50 percent probability or greater) that hypertension is related to service or any incident of service, or manifested to a compensable degree within one year following separation from service.  A complete rationale for any opinion expressed should be included in the report.

8.  Then, schedule the Veteran for a VA examination for liver or stomach disabilities.  The examiner must review the claims file and should note that review in the report.  The examiner should diagnose all liver and gastrointestinal disability found.  For each liver and gastrointestinal disability, the examiner should opine whether it is as likely as not (50 percent probability or greater) that any current liver or gastrointestinal disability is related to service or any incident of service, to include a food reaction claimed during service, or manifested to a compensable degree within one year following separation from service.  A complete rationale for any opinion expressed should be included in the report.

9.  Then, schedule the Veteran for a VA mental disorders examination.  The examiner must review the claims file and should note that review in the report.  The examiner should diagnose all mental disorders found.  The examiner should opine whether it is as likely as not (50 percent probability or greater) that any current psychiatric disability, to include depression, is related to service or any incident of service.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any mental disorder, to include depression, was caused by the service-connected disabilities.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any mental disorder, to include depression, has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected disabilities.  A complete rationale for any opinion expressed should be included in the report.

10.  Then, schedule the Veteran for a VA eye examination with a medical doctor.  The examiner must provide an opinion with regard to the etiology of the claimed eye disability, and whether it is at least as likely as not related to the Veteran's active service or is caused or aggravated by service-connected disabilities.  The examiner must review the claims file and should note that review in the report.  The examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that any eye disability had its onset in service or is otherwise related to service.  The examiner should opine whether any eye disability clearly and unmistakably preexisted service.  The examiner must explicitly make a finding that it was clear and unmistakable that any eye disability preexisted entrance to active service, and that the preexisting eye disability was not clearly and unmistakably not aggravated by service.

11.  Readjudicate and issue a supplemental statement of the case addressing the issues of entitlement to service connection for a back disability, CAD, diabetes, hepatitis, and sickle cell trait.  

12.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


Department of Veterans Affairs


